McCARTY, J.
(concurring in part, and dissenting in part).
E. L. Penrose, one of the press reporters who interviewed the defendant a few hours after the homicide in question took place, was called as a witness by the defendant, and in his direct examination testified that at that interview he *554asked tbe defendant “to detail the occurrences of the shooting.” In response to this request the defendant, in the presence of E. L. Shannon, a police officer, told the witness and another newspaper reporter of' his own domestic troubles and of his drinking of intoxicants during the day prior to the homicide. As the defendant’s statements on that occasion regarding these matters are referred to somewhat in detail by Mr. Justice Straup in the foregoing opinion, further reference to them here is unnecessary. The witness further testified that the defendant said that when he went’ to his wife’s room on the night of the homicide he intended to kill her and then kill himself; that he entered the room and partly undressed therein; that “he said he remembered laying the revolver on the dresser, and then taking it up-, and his wife said, ‘Don’t point that thing at me,’ and then about that time some one entered the room, . . . and he picked up the revolver, and that was about all he could remember. He remembered that he had the revolver in his hand, that it was cocked, but did not remember pointing it at anyone, nor of pulling the trigger, but the next he knew he and Sergeant Johnston (the deceased) fell to the floor together.” The witness also testified that at the time of the interview he was of the opinion that “the defendant’s mind was in anything but a normal condition;” that his impression at the time was that the defendant was insane. On cross-examination, the witness said that his reason for believing the defendant insane was his pallor and nervousness,. that in relating what he claimed to be the facts and circumstances leading up to and surrounding the homicide the defendant would frequently hesitate and “apparently tried to remember things that he could not remember,” that “he started to answer questions at times, and- then stopped and said that he did not recall.” On redirect examination the witness said that the defendant’s physical appearance indicated that he had been “drinking excessively;” that his eyes were “glassy and expressionless.” Mr. Shannon, a witness for the state, who was present at this interview, testified that the defendant “seemed to be unusually cool and delib*555erate in bis talkthat he “talked very freely (and) did not appear to have to stop and think of anything.” It seems that the defendant on that occasion did not mention the delusion or hallucination which he claimed at the trial he was laboring under just before he entered his wife’s room on the night of the homicide. The jury, therefore, no doubt believed, and they were justified in believing, that that was an afterthought on the part of the defendant, conceived for the purpose of enabling him to avoid the consequences of his act in taking the life of Sergeant Johnston.
Coming, now, to what occurred in Mrs. D'ewey’s room just prior to and at the time of the homicide, the evidence without conflict shows that when a man by the name of Campbell knocked on the door the defendant requested Mrs. Dewey to open the door,- and that Mrs. Dewey replied that she would not open the door “as long as the gun was. pointed’ that way that the defendant then said, “I want to see whether it is a cop or not,” and that he would kill the first son of a-that camie in the room, and if a cop. came he would kill him, too. Mr. Campbell said: “This is not a cop; this is Mr. Campbell, your friend.” The door, was then opened, and the defendant pointed the gun at Mr. Campbell who entered the room “with his hands up.” Mr. Campbell succeeded in partially pacifying the defendant. The defendant then placed the gun on the dresser. Mrs. Dewey started toward the dresser to get possession of the gun. The defendant observed her movement, picked up the gun, and retained possession of it until Sergeant Johnston, together with two other policemen, entered the room a few minutes thereafter.
Up to this point there is but little, if any, conflict in the evidence regarding what was said and done by the defendant. Mr. Campbell and the two policemen who were with Sergeant Johnston .at the time of the shooting were called as witnesses by the state, and each of them testified that when Johnston entered the room he walked towards the defendant and said, “What’s the trouble here ?” that the defendant said, “There is no trouble,” and drew the gun from behind his leg, where he had it concealed, and1 shot Johnston; that John*556ston grabbed tbe gun., and in tbe struggle that ensued be and tbe defendant fell to tbe floor. On this point Mr. Riley, one of tbe police officers wbo assisted in disarming tbe defendant, testified on cross-examination in part as follows: “Q. After they were lying on tbe floor, tbe gun was taken from Mr. D'ewey by Mr. Sullivan? A. Yes, sir. Q. Did! Mk. Dewey and Mr. Johnston scuffle for tbe gun? A. They did. Q. And they were trying to get it — Mr. Dewey trying, to prevent Mr. Sullivan from taking tbe gun ? A. He was trying to prevent him. Q. Mr. Dewey? A. Certainly be was. Q. And be bad quite a scuffle over it ? A. Yes.” Regarding tbe condition of tbe defendant with reference to being drunk or sober, Mr. Riley testified as follows: “Q. Would you say that be had! been drinking very heavily? A. No; I don’t think I should say be bad been drinking very heavily; no. Q. Didn’t be appear to you to be a man out of bis mind? A. He did not; no, sir. Q. He appeared wild, didn’t be? A. Not to me, be did not. Q. Would you say that be was not intoxicated ? A. Well, I would not say that. I would say that be bad been drinking, but not what you would call intoxicated. Q. Would you say that be was in such condition that be could walk erect without staggering? A. Yes, sir. Q. You are positive be was in that condition? A. He could walk all right. Q. Without staggering, ? A. Yes, sir.”
Mr. Campbell testified that when be entered tbe room on tbe occasion in question tbe appearance of tbe defendant indicated that “be bad been drinking;” that “be looked awful mad.” In answer to tbe question, “Does a sober man, a man in possession of bis mental faculties, usually look like Mr. Dewey did that night?” tbe witness answered, “No; as I say, be bad1 been drinking, and be stared at me — looked right straight at mje all tbe time.” Mrs. Dewey testified that when Johnston entered tbe room tbe defendant was bolding tbe gun in bis band; that it was cocked. She further testified: “Q. Now, what did Mr. Johnston do, if anything, when be entered tbe room ? A. He looked at me and said, What’s tbe trouble here?’ and then be looked at *557Dewey, and saw tbe gun, and be made a dive for tbe gun. . . . Q. Did tbey stand on tbeir feet then, or wbat did tbey do ? A. He jerked it, and tbey botb fell to tbe floor on tbeir knees. Q. Wben did tbe shot go off? A. Wben be jerked it and fell to tbe floor, tbe shot went off. . . . Tbey were mixed up on tbe floor. Tbey fell flat down on tbe floor, and tbey botb bad bold of tbe gun. Mr. Jobnston bad bold of tbe gun, and so did my busband, and tbey botb laid flat on tbe floor. . . . Tbey fell to tbe floor, and tbe gun went off. ... Q. It went off after it struck tbe floor ? A. Tbey fell to tbe floor on tbeir knees some way. Q. Before tbe gun went off ? A. Tes, sir.” Tbe evidence shows 'that tbe gun, wben taken from tbe defendant, was cocked, and in its cylinder were several undischarged cartridges.
Tbe jury having, by tbeir verdict, found, and tbe evidence fully justified tbe finding, that tbe defendant was sane and in possession of bis faculties wben be fired tbe fatal shot, we have a case in which tbe evidence tends to show that the accused, after having become somewhat intoxicated, went to bis wife’s room at tbe Albert Hotel with tbe intention of killing — murdering—his wife; that on entering tbe room be commenced quarreling with bis wife, became very angry, drew and flourished a revolver, and abused his wife by cursing and swearing at her and calling her vile names; that several guests of tbe hotel were disturbed by tbe .defendant’s boisterous conduct, and went to tbe room in which be was making tbe disturbance; that these guests beard tbe defendant’s wife say to him, “Please don‘t point that gun at me;” that tbe police were notified of tbe disturbance and requested to come to tbe hotel and restore order; that one of tbe guests, Mr. Campbell, knocked at tbe door of tbe room in which tbe defendant was swearing at and calling bis wife vile names; that tbe defendant thereupon threatened to kill the first person who entered tbe room, and that if a “cop?’ came in be would “kill him, too;” that Mr. Campbell was admitted to tbe room, and as be entered tbe defendant pointed a gun at’ him and commanded him to bold up bis bands, which *558Campbell did; that the defendant became somewhat pacified and lowered his gun, and' a few minutes thereafter Sergeant Johnston and two other policemen entered the room. Johnston stepped towards the defendant and said, “What’s the trouble here?” and the defendant answered, “There is no trouble.”
As hereinbefore pointed out, there is a conflict in the evidence as to whether the defendant shot before Johnston grabbed the gun or after. Sullivan, Riley, and Campbell all testified that the defendant shot before Johnston got to him. Mrs. Dewey testified that the gun was discharged after Johnston had seized the muzzle end, the barrel of the gun, and he and the defendant had fallen to the floor in the scuffle for the possession of the weapon. As I read the record, the evidence when viewed in the light most favorable to defendant, does not support or tend to support the theory, advanced in behalf of defendant, that the shooting was accidental. The claim made that the shooting was accidental is based on the testimony of Mrs. Dewey, that the defendant was intoxicated and that the gun was discharged in a scuffle between Johnston and the defendant for the possession of the weapon. The undisputed evidence shows that the gun, when taken from the defendant, was cocked. This tends to show, if it tends to show anything, that the defendant was endeavoring to shoot Johnston the second time when the gun was taken from him. This circumstance, when considered in connection with the statement, made by the defendant a few hours after the homicide, that he went to the room where it occurred, on the occasion in question, with the intention of murdering his wife, and the further fact that he made threats a few minutes before the officers entered the room that he would kill the first person who came in the room, and if a “cop” came in he would “kill him, too,” is entirely inconsistent with the theory advanced that the gun was accidentally discharged. I am therefore of the opinion that the court did not err in refusing to instruct the jury on the theory of accidental shooting, as requested by defendant. The court instructed the jury, in the language of the statute, *559that homicide is excusable “when committed by accident and misfortune, m doing any lawful act by lawful means, with usual and ordinary caution and' without any unlawful intent(Italics mine.) The court also charged the jury) that “an accident is an event happening without the concurrence of the will of the person by whose agency it was caused. It is an event which takes place without one’s direct intention.” It is not claimed, nor can it be successfully urged, that there is a single fact or circumstance in the case that in anyway tends to show that defendant was “doing a lawful act by lawful means” when the shot that killed Sergeant Johnston was fired. But, on the contrary, all the evidence regarding what was said and done by the defendant just prior to and at the time the shooting took place shows that he was resisting an officer who was in the discharge of a duty imposed on him by law. The evidence of Mrs. Dewey shows this. And it is mainly her testimony upon which the theory of accidental shooting is based. The defendant, therefore, according to the undisputed evidence, was committing a felony at the time the shot was fired, because, under Oomp. Laws 1907, section 4142, resisting an officer under these circumstances is made a felony. The record, as I read it, no more shows a case of excusable homicide under Comp; Laws 1907, section 4166, than it does a case of justifiable homicide on the ground of self-defense under section 4168. The instructions given by the court on the question of accidental shooting were, in my opinion, much more favorable to the defendant, than the facts warranted.
While the great weight of the evidence tends to show that the defendant at the time of the shooting realized and appreciated what he was doing, and fully comprehended the nature and consequences of the act, yet there is evidence (that given by the defendant himself) which, if believed, tends to show that he was under the influence of intoxicants, and was so drunk that he was incapable of forming an intent to injure anyone, and that he did not comprehend or realize what he was doing, or the consequences of the act. He was therefore entitled to have the jury properly instructed regarding the *560purpose for which they might consider the fact of his intoxication, if they found it to be a fact that he was intoxicated. The court, among other things, instructed the jury as follows:
“You are instructed that, before you can find the defendant guilty of the act charged, you must be satisfied beyond a reasonable doubt that he entertained a specific intent to commit the act, and that it is .just as necessary that the intent be proved as it is necessary to prove the act itself, which intent must be found by you as a matter of fact before a conviction can be had. In considering the question of intent, you should take into consideration the nature of the defendant’s acts at the time when the alleged act was committed, and all other circumstances in evidence in the ease calculated to throw light upon the intention, including his mental condition at the time in question and whether or not he was mentally capable of entertaining such intent.”
On the question of defendant’s alleged intoxicated condition at the time of the shooting, and the purpose for which such intoxication might be considered, the court instructed the jury in the language of the statute (Comp'. Laws 1901, section 4070) as follows:
“No act committed by a person while in a state of voluntary intoxication is less criminal by reason of his having been in such condition. But whenever the actual existence of any particular purpose, motive, or intent is a necessary element to constitute any particular species or degree of crime, the jury may take into consideration the fact that the accused was intoxicated at the time, in determining the purpose, motive, or intent with which he committed the act.”
The court also charged the jury:
“It is a well-settled rule of law that drunkenness is no excuse for the commission of crime. It does not destroy responsibility when the party, when sane and responsible, made himself voluntarily intoxicated, and drunkenness forms' no defense whatever to the fact of guilt; for, when a crime is committed by a party while in a fit of intoxication, the law will not allow him to avail himself of his own gross vice and *561misconduct to shelter himself from the legal consequences of such crime; but evidence of drunkenness can he considered by the jury for the purpose of determining the degree of the crime.”
Up to this point the court correctly charged the jury regarding the purpose for which they might consider the fact, if they found1 it to be a fact, that the defendant was intoxicated at the time of the homicide. The court, in its instruction No. 20,' set out in the foregoing opinion, among other things charged the jury, and I think correctly, that “in murder in the first degree it is necessary to prove that the killing was premeditated, which involves, of course, an inquiry into the state of mind under which the party committed it, and in the prosecution of such inquiry his condition as drunk or sober is proper to be considered. . . . The question of degree is one of fact, to be determined by the jury from the evidence in the case, and drunkenness as evidence of ai want of premeditation may properly be considered.” But the court unfortunately, and no doubt inadvertently, in ■ that same instruction (No. 20) said: “In case of premeditated murder the fact of drunkenness is immaterial.” This part of the instruction which I have italicized is not only in direct conflict with the other portions of the instruction which I have set forth, but is in conflict with other portions of the charge on the same question, and, as said by Mr. Justice Straup in the foregoing opinion, “when the charge is looked at as a whole, it is conflicting, misleading, and confusing as to the purpose for which the jury could consider the defendant’s condition of voluntary intoxication at the time of the homicide,” and the defendant’s rights were thereby prejudiced.
I am of the opinion that where, as in the ease at bar, the facts and circumstances leading up to and surrounding the homicide are shown, it is prejudicial error for the court to charge, as was done in this case, that “presumptively every killing is murder.” I agree with my associates in what is said, and in the conclusions reached by them on this phase of the case. Therefore I concur in the judgment of reversal.